UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 16-2367


ANGELA AYRES; STEPHAN AYRES,

                    Plaintiffs - Appellants,

             v.

OCWEN LOAN SERVICING, LLC; BANK OF NEW YORK MELLON, as
Trustee for the registered holders of Salomon Brothers Mortgage Securities VII,
Inc., Mortgage Pass-Through Certificates, Services 2001-2,

                    Defendants – Appellees,

             and

LITTON LOAN SERVICING, LP; SALOMON BROTHERS MORTGAGE
SECURITIES VII, INC., Mortgage Pass-Through Certificates, Services 2001-2;
SALOMON SMITH BARNEY, INC.; SALOMON SMITH BARNEY HOLDING;
CITIGROUP GLOBAL MARKETS, INC., formerly known as Salomon Brothers
Realty Corp; J.P. MORGAN CHASE BANK; CITIBANK, NA,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
J. Frederick Motz, Senior District Judge. (8:13-cv-01597-JFM)


Submitted: May 30, 2017                                      Decided: August 10, 2017


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.
Dismissed and remanded by unpublished per curiam opinion.


Angela Ayres, Stephan Ayres, Appellants Pro Se. Laurie Beth Goon, DUANE MORRIS,
LLP, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Angela Ayres and Stephan Ayres seek to appeal the district court’s order granting

summary judgment in favor of Ocwen Loan Servicing, LLC, and Bank of New York

Mellon, in their action asserting claims related to mortgage fraud. Although “[t]he

parties . . . have not questioned [this Court's] jurisdiction . . . , [this Court has] an

independent obligation to verify the existence of appellate jurisdiction” and may exercise

jurisdiction only over final orders and certain interlocutory and collateral orders. Porter

v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (internal quotation marks omitted); see 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). “Ordinarily, a district court order is not final until it has

resolved all claims as to all parties.” Porter, 803 F.3d at 696 (internal quotation marks

omitted). “Regardless of the label given a district court decision, if it appears from the

record that the district court has not adjudicated all of the issues in a case, then there is no

final order.” Id.

       In this case, the district court’s order does not address the Ayreses’ claim under

the Maryland Consumer Debt Collection Act, which was part of Count 1 of the amended

complaint, or their request for declaratory and injunctive relief, which was Count 6 of the

amended complaint. Because the district court did not rule on these claims, it “never

issued a final decision” in this matter. Id. at 699. Accordingly, we dismiss the appeal for

lack of jurisdiction and remand to the district court for consideration of these claims. We

express no opinion on the ultimate disposition of the claims. We dispense with oral



                                               3
argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                         DISMISSED AND REMANDED




                                            4